Citation Nr: 9924243	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  96-10 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska

THE ISSUE

1. Entitlement to service connection for a bilateral knee 
disorder.

2. Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had a period of inactive service and retired from 
active military service after serving from July 1978 to June 
1995.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In November 1997, the Board remanded the 
veteran's case in response to his request to testify at a 
Board hearing, but he was not able to appear at the June 1999 
scheduled hearing and has not submitted a written request 
that the hearing be rescheduled.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claims has been obtained by the RO.

2. The veteran's knee disorder, manifested by bilateral 
maltracking patella and multiple subjective complaints, 
cannot be disassociated from active military service.

3. No competent evidence has been submitted to demonstrate 
that the veteran currently has bilateral defective 
hearing.


CONCLUSIONS OF LAW

1.  The veteran's knee disorder, manifested by bilateral 
maltracking patella, was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).

2. The veteran has not submitted evidence of a well-grounded 
claim for service connection for bilateral defective 
hearing.  38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. 
§ 3.303, 3304, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran and his 
representative expressed a concern regarding the adequacy of 
the August 1995 VA general medical examination of the 
veteran's knees.  However, the Board finds that examination, 
and the April 1996 VA orthopedic examination and other 
evidence of record, provide sufficient information regarding 
the veteran's medical history, clinical findings and 
diagnoses from which the Board can reach a fair 
determination.

The veteran is seeking service connection for a bilateral 
knee disorder and bilateral defective hearing.  The legal 
question to be answered, initially, is whether the veteran 
has presented evidence of well-grounded claims; that is, 
claims that are plausible.  If he has not presented a well-
grounded claim, his appeal must fail with respect to these 
claims and there is no duty to assist him further in the 
development of his claims.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that the veteran's claim 
for a bilateral knee disorder is well grounded and his claim 
for bilateral defective hearing is not well grounded.

Factual Background

In February 1974, the veteran underwent an examination as a 
Reserve Officers Training Corps (ROTC) cadet for the purpose 
of appointment to the U.S. Air Force Reserves.  He denied 
having arthritis, a joint deformity or hearing loss and 
hearing and knee disabilities were not found on examination.  
When examined for pre-commission into service in November 
1977, the veteran did not report a knee disorder or hearing 
loss, neither disability was found on examination and he was 
declared qualified for a commission into active service. 

When examined in August 1978, one month after entry into 
active service, the veteran again denied a hearing or knee 
problem and neither disability was found on examination.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
0
LEFT
5
0
0
         
0
0

Thereafter, during the veteran's seventeen years of active 
service, his medical records are entirely negative for 
complaints, treatment or diagnoses of a knee disorder or 
hearing loss.  

Findings of a reference audiogram performed in August 1979, 
in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
10
5
5
         
5
0

Clinical records indicate that the veteran underwent a right 
tympanoplasty in June 1982.  However, normal hearing was 
shown when he was tested in January 1983.

In a report of medical history completed in June 1994, the 
veteran denied having hearing loss and arthritis.  According 
to the service examination report of the same date, a knee 
abnormality was not found and audiogram findings, in pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
10
LEFT
10
10
10
         
5
10

A May 1995 clinical record reflects the veteran's complaints 
of knee pain while running.  Physical examination findings 
showed he had full range of motion, bilaterally, with no 
deformity or crepitus.  The assessment was "knee prob 
arthritis" versus "MMT" left and it was recommended that 
he do activities other than running.

In an April 1995 report of medical history completed prior to 
retirement from service, the veteran checked yes to having a 
hearing loss.  He did not describe having a knee disability.

Post service, in July 1995, just one month after discharge, 
the veteran underwent VA audiologic examination.  He 
described no hearing problems other than a high tone hearing 
loss and reported having a right tympanoplasty in 1982.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
5
5
10
        
10
0

Speech recognition scores on the Maryland CNC test were 100 
percent in the veteran's right and left ears.  The examiner 
stated that the veteran's hearing was within normal limits, 
bilaterally.

VA examined the veteran in August 1995.  According to the 
general medical examination report, the veteran gave a 
history of bilateral knee pain that had its onset in jump 
school.  He had tenderness and pain in both knees that had 
gradually worsened and bothered him daily.  The veteran said 
his knees locked and gave way.  He said he went on sick call 
but no diagnosis was made and he took Tylenol with fair 
results.  The veteran reported that he was able to stand and 
sit approximately one hour and ride in a car for 
approximately two hours.  X-rays of the veteran's knees 
showed bone islands that were not considered significant.  
Diagnoses included arthritis, both knees, not found on this 
examination. 

In February 1996, the veteran was seen in the orthopedic 
clinic of Offutt Air Force Base for evaluation of a two-year 
history of increased knee pain and morning stiffness, 
provisionally diagnosed with early arthritis of both knees.  
When examined by an orthopedic surgeon, the veteran 
complained of knee pain for several years that progressively 
worsened and forced him to stop running because of the aching 
pain that also occurred when he went up stairs or sat for too 
long.  The assessment was bilateral maltracking 
patella/likely chondromalacia patella and recommended 
treatment included knee-strengthening exercises and anti-
inflammatory medication.  The medical specialist advised the 
veteran of the possible need for arthroscopic surgery if his 
knee did not improve.  In the orthopedist's opinion, the 
veteran's condition had been developing for several years and 
was likely exacerbated by military duties.   

The veteran underwent VA orthopedic examination in April 1996 
and was noted to have tendinitis in both knees that started 
in jump school.  He said that the tendinitis had resolved for 
a while, but he complained of a dull ache in the front of his 
knees with pain descending stairs, especially in the morning 
and with crawling on the front of his knees.  He denied knee 
injury and swelling, but said his knees occasionally gave 
way, especially his right knee.  X-rays taken in July 1995 
were reviewed and noted to be normal aside from very small 
bone islands that were normal.  A magnetic resonance image 
(MRI) taken in April 1996 was within normal limits.  The 
assessment was probable early patellofemoral arthritis that 
was consistent with the veteran's history, but not 
substantiated by his radiographic or physical examination at 
the time.

In written statements and at his August 1996 personal hearing 
at the RO, the veteran stated that knee pain affected his 
daily activities and he was no longer was able to run.  Tasks 
like descending stairs and raising and lowering into a seat 
were more difficult due to knee stiffness.  The veteran 
testified that he first noticed a knee problem during ROTC 
training in college when he went to Army Jump School.  He 
said it was cold, he ran every morning and evening on asphalt 
and wore combat boots from which he developed knee pain that 
he was told by a flight surgeon was tendinitis.  A flight 
surgeon advised the veteran that he would be disqualified 
from flying if he reported having a knee problem, so he did 
not discuss it.  However, the veteran testified that his knee 
problem worsened until he experienced problems going down 
stairs and he sought medical attention in May 1995.  The 
veteran's current knee problems included intermittent knee 
instability, stiffness, swelling and a dull ache that had not 
limited his employment but it did reduced his participation 
in sports activities.  The veteran said once he was able to 
play four or five softball games a day, but now his knees 
were stiff after two games.  He had also stopped playing 
basketball, running and carrying his children on his back.  
The veteran's wife stated that he had knee problems for the 
last five years, with difficulty ascending and descending 
stairs due to knee stiffness.  He told her he had knee 
problems in jump school.   

Further, the veteran indicated that he was exposed to 
acoustic trauma as a navigator and weapons systems officer 
and had nine years of flying experience.  The veteran said he 
wore ear protection.  Initially, he could not hear high 
frequency noise, but as his military career progressed, he 
also lost portions of conversations.  The veteran described 
his current hearing difficulty as a problem with hearing 
conversations, both in person and on the telephone.  In her 
August 1996 written statement and testimony, the veteran's 
wife said he has had a noticeable hearing loss since they met 
in 1981 and she indicated he had difficulty hearing high 
pitched noises and conversations with background noise.  She 
noticed his hearing deteriorated since he retired from 
service.  

Analysis

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of organic disease of 
the nervous system (e.g., sensorineural hearing loss) or 
arthritis in service, its incurrence coincident with service 
will be presumed if it was manifest to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1998).  While the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Bilateral Knee Disorder

The veteran has contended that service connection should be 
granted for a bilateral knee disability manifested by pain, 
stiffness and instability.  As the medical evidence of record 
shows, a knee disorder was not reported in service until May 
1995, shortly before the veteran's discharge, when the 
assessment was probable arthritis.  The Board notes that the 
veteran filed his claim for service connection immediately 
upon discharge and, when examined by VA in August 1995, he 
gave a history of bilateral knee pain in service but a knee 
disorder was not diagnosed. However, in February 1996, an 
Offutt Air Force Base orthopedic surgeon who examined the 
veteran diagnosed bilateral maltracking patella that was 
likely chondromalacia patella and opined that the veteran's 
condition had been developing for several years and was 
likely exacerbated by military duties.  When examined by a VA 
orthopedist in April 1996, this doctor diagnosed probable 
early patellofemoral arthritis, consistent with the veteran's 
history, although unsubstantiated by x-rays or physical 
findings.  At his personal hearing in August 1996, the 
veteran testified that he developed knee pain in jump school 
during ROTC training but never mentioned it because a flight 
surgeon advised that the knee problem could prevent him from 
flying. The veteran's wife stated that he had knee problems 
for the past five years.  

In light of the foregoing, the Board finds that the evidence 
of record is a least in equipoise, and not inconsistent with 
the veteran's contentions.  At the time of the two 
examinations, in February and April 1996, the veteran 
reported initial knee problems in jump school that created 
intermittent knee pain during service.  The examiners found 
the veteran's current bilateral knee disorder consistent with 
the history he provided.  Accordingly, the Board finds that 
the veteran has established the existence of an inservice 
bilateral knee disorder consistent with the conditions of his 
service.  In 1996, an Air Force orthopedic surgeon diagnosed 
the veteran with bilateral maltracking patella, likely 
chondromalacia, and said that this condition had been 
developing for several years and was likely exacerbated by 
military duties.  Resolving the benefit of the doubt in the 
veteran's favor, service connection is established for a 
bilateral knee disorder.  38 U.S.C.A. § 1110, 5107(b); 
38 C.F.R. § 3.102, 3.303. 

Bilateral Defective Hearing

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss may not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  See 
also 38 C.F.R. § 3.385.

The veteran has contended that service connection should be 
granted for bilateral defective hearing.  The record 
demonstrates that no hearing loss was found in service.  
Moreover, on VA examination just two months after the 
veteran's separation from service, there was no showing that 
the veteran had a hearing loss.  In fact, the VA described 
the veteran's hearing as normal.  Furthermore, the veteran 
has submitted no evidence to show that he currently has 
bilateral defective hearing.  In short, no medical opinion or 
other medical evidence showing that the veteran currently has 
bilateral defective hearing has been presented.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu, 2 Vet. App. at 494.  See also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the veteran has 
not submitted any medical opinion or other medical evidence 
that supports his claim.  The evidence now of record fails to 
show that the veteran currently has bilateral defective 
hearing.  Thus, this claim may not be considered well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. 
§ 3.303.  Since the claim is not well grounded, it must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).


ORDER

Service connection for a bilateral knee disorder is granted.

Service connection for bilateral defective hearing is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

